The Court made the following order.
“May 30th, 1836. On motion of T. I. Wharton, Esq., for the plaintiff, the court grant leave to take out execution on the judgment in this case for the sum of 3000 dollars, with interest from the *26623d of May instant, being the amount of the first of four certain promissory notes mentioned in the bond of the defendants to the plaintiff, upon which the said judgment was entered, and which has not been paid and discharged according to the tenor and effect thereof.”(a)

 See Smith v. James, ante 162.